IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JENNIFER SPARACINO,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0718

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 8, 2016.

An appeal from an order of the Circuit Court for Alachua County.
William E. Davis, Judge.

Maru I. Opabola, Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of February

25, 2016, the Court has determined that the appeal is untimely. Accordingly, the

appeal is dismissed. The dismissal is without prejudice to appellant filing a petition

for belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.